           Case 1:20-cv-00103-RDM Document 26 Filed 07/13/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 Center For Biological Diversity, et al.
       Plaintiffs,

 v.                                                          1:20-cv-103: RDM

 U.S. Army Corps of Engineers, et al.
        Defendants.


                          UNOPPOSED MOTION TO CONTINUE

         NOW INTO COURT, through undersigned counsel, comes Intervenor Defendant FG

LA, LLC (“FG”), which files this motion for a brief continuance, from July 13, 2020 until July

15, 2020, for motions concerning the completeness of the administrative record. This brief

extension is necessary to allow FG and the Corps an opportunity to confirm a small number of

documents to be included in the record. Pursuant to Local Rule 7(m), FG has conferred with

counsel for all other parties and they do not oppose this brief continuance. In further support

of this motion, FG offers as follows:

         1.    On April 15, 2020, the parties jointly submitted a proposed scheduling order.

Dkt. 23. That same day, the parties held their initial telephone status conference before the

Court.

         2.    The following day, April 16, 2020, the Court entered a minute order stating, in

part, “(1) the parties shall file, on or before July 13, 2020, any motion challenging the

completeness of the administrative record, the applicability of any exceptions to record review,

or the need for judicial review of extra-records materials[.]”

         3.    On May 29, 2020, the Corps filed its certified list of the administrative record.

Dkt. 25.




{N4046669.1}
           Case 1:20-cv-00103-RDM Document 26 Filed 07/13/20 Page 2 of 3




          4.     After review of this list, FG and the Corps have corresponded concerning

additional records that FG believes should be in the administrative record. The parties are in

the process of confirming these documents, and FG believes the brief extension of this motion

deadline will allow them to do so without the need for potentially unnecessary or duplicative

motions practice.

          5.     FG contacted counsel for the Corps and Plaintiffs. Neither oppose this short

extension of the deadline for filing motions concerning completeness of the administrative

record.

          Wherefore, FG prays that its motion will be granted, and the Court extends the deadline

for filing motions concerning the completeness of the administrative record until July 15, 2020.

                                              Respectfully submitted,

                                              /s/ Michael C. Drew

                                              William S. Scherman
                                              DC Bar No. 384860
                                              Gibson, Dunn & Crutcher, LLP
                                              1050 Connecticut Avenue NW Suite 300
                                              Washington, DC 20036-5306
                                              (202) 887-3510
                                              wscherman@gibsondunn.com

                                              David Debold
                                              DC Bar No. 484791
                                              Gibson, Dunn & Crutcher, LLP
                                              1050 Connecticut Avenue NW Suite 300
                                              Washington, DC 20036-5306
                                              (202) 955-8551
                                              ddebold@gibsondunn.com

                                              Alexander N. Breckenridge V
                                              DC Bar No. 983736
                                              Michael C. Drew (pro hac vice)
                                              La. Bar No. 30884
                                              JONES WALKER, LLP
                                              201 St. Charles Avenue, Suite 5100


{N4046669.1}                                     2
           Case 1:20-cv-00103-RDM Document 26 Filed 07/13/20 Page 3 of 3




                                      New Orleans, Louisiana 70170-5100
                                      Telephone: (504) 582-8000

                                      Counsel for FG LA LLC




{N4046669.1}                             3
